DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 and 17, in the reply filed on 2/14/22 is acknowledged.  The species selection requirement has been reconsidered and is withdrawn. 
Claim 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/22.
Claims 1-6 and 17-18 are examined on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Singapore on 12/31/19.  It is noted, however, that applicant has not filed a certified copy of the pending SG10201914033Y application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The use of the term Invitrogen, New England Biolabs [0110], Sigma Aldrich [0112], Merck [0115, 0117], Alfar Aesar [0116], Axil Scientific and Eversa Trans 2.0 [0123], Bio Basic Asia Pacific [0127], or Eppendorf [0142, 0155], which is a trade name or a mark used in commerce, has been noted in this application.  The above list may not be exhaustive.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 17 objected to because of the following informalities:  Claim 1 and 17 recite “SEQ ID No. 3”.  Examiner notes that this should read “SEQ ID NO: 3”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abramic (Abramić, M., Leščić, I., Korica, T., Vitale, L., Saenger, W., & Pigac, J. (1999). Purification and properties of extracellular lipase from Streptomyces rimosus. Enzyme and Microbial Technology, 25(6), 522-529) in view of Schnorr (US-20080090280-A1).  Claim 5 is further evidenced by Genscript (Genscript, Parts per million (ppm), Biology Terms Dictionary, [serial online], accessed from https://www.genscript.com/biology-glossary/10863/Parts-per-million-ppm). 

Regarding claims 1-3 and 17-18, Abramic discloses a series of assays to study a bacterial lipase that exhibits hydrolysis activity (p522 left column lines 1-4) towards medium 
Abramic does not teach the claimed SEQ ID NO: 3. 
Schnorr teaches functional polypeptides secreted from Botryospaeria rhodina. Schnorr SEQ ID NO: 8 is a 100% match (degree of identity) to the claimed SEQ ID NO: 3 (see sequencing results appendix).  Schnorr teaches that SEQ ID NO: 8 is a candida B type lipase capable of hydrolyzing triglycerides to diacylglycerides and fatty acids ([0093]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lipase of Abramic with the lipase of Schnorr and carry out the assays of Abramic.  One of ordinary skill in the art would be motivated to do so because this would be a simple substitution of two known lipases.  Schnorr teaches that lipase hydrolysis results in fatty acids, and when the medium chain fatty acid esters of Abramic are used, one of ordinary skill in the art would understand that medium chain fatty acids would be produced. There would be a reasonable expectation of success as both Abramic and Schnorr are in the same field of endeavor of studying lipases. 
Regarding claim 4, Abramic teaches conducting the hydrolysis from a pH of 3-11 and two temperature ranges one of ~22-90oC, and 30-~75oC (figures 3 and 4).  The claimed pH range of 3-9 is wholly encompassed by the pH 3-11 range of Abramic and thus a prima facia case of obviousness exists. Similarly, the claimed temperature range of 20-70oC overlaps with the ranges given in Abramic and thus a prima facia case of obviousness exists.
 Regarding claim 5, 1 ppm is equivalent to 1 mg/L as evidenced by Genscript (p1). Abramic uses a lipase concentration of 0.035 mg enzyme/mL or 35 mg/L which is 35 ppm (p524 right column line 15). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abramic (Abramić, M., Leščić, I., Korica, T., Vitale, L., Saenger, W., & Pigac, J. (1999). Purification and properties of extracellular lipase from Streptomyces rimosus. Enzyme and Microbial Technology, 25(6), 522-529) in view of Schnorr (US-20080090280-A1), and further in view of Sun (Sun, S., Liu, J., & Li, X. (2018). A novel and rapid method for fatty acid preparation by the lipase-catalyzed hydrolysis of Phoenix tree seeds. 3 Biotech, 8(9), 1-8).
Regarding claim 6, Abramic does not disclose an acid value and the rates of hydrolysis are relative as only one lipase is being examined under various conditions. 
Sun teaches lipase mediated hydrolysis to generate fatty acids (title, abstract). Sun discloses a hydrolysis rate of 96% can be achieved (abstract). Sun calculates the hydrolysis rate using an equation that uses the acid value (p403 left column lines 4-12). Sun teaches that a hydrolysis ratio is useful to monitor the hydrolysis reaction progress over time (abstract, figure 3). While Sun does not specifically state the acid values used to calculate the hydrolysis rate, as evidenced by instant specification, a hydrolysis rate of 96% would have an acid value of at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lipase of Abramic with the lipase of Schnorr and carry out the assays of Abramic with adding a step of analyzing acid values, for the purpose of calculating the hydrolysis ratio as taught by Sun. One of ordinary skill in the art would be motivated to do so because Sun teaches that the hydrolysis ratio is used to monitor the lipase reaction over time.  There would be a reasonable expectation of success as Abramic, Schnorr, and Sun are in the same field of endeavor of studying lipases. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TREVOR L KANE/Examiner, Art Unit 1657     

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657